Memorandum Opinion. This is an appeal from defendant’s retrial after having successfully appealed his first conviction. See People v. Ansley (1969), 18 Mich App 659. While the proofs on retrial, as at the prior trial, obviously indicate guilt, defendant fared better with this jury and was found guilty of manslaughter.* Defendant raises numerous assignments of error, none of which are persuasive of the fact that he was denied a fair trial.
A careful examination of the record discloses no jurisdictional or fundamental errors of law.
Affirmed.

 CL 1948, § 750.321 (Stat Ann 1954 Rev § 28.553).